Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 4-7 and 16 have been cancelled.
Claims 1-3 and 8-15 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 12/20/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-3, 5 and 8-15 were rejected under 35 U.S.C. 103(a) as being unpatentable over Deshpande et al. (US 20130274343) and Song et al. (Molecules 2016;21(1386):16 pages) and Madane et al. (Drug Delivery 2016;23(4):1326-1334) and Vandita et al. (Mol Pharmaceutics 2012;9:3411-3421) and Shoba et al. (Abstract of: Plant Med 1998;64(4):353-6) and Hill (US 20070293581) and Johannsson (US 20060246132) and Macuja et al. (Advances in Environmental Chemistry 2015, Article ID 243785, 8 pages) and Kar et al. (US 20110190399). Applicant has amended the claims to be reasonably commensurate in scope with the Declaration filed 9/13/21.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is applicant’s burden to demonstrate unexpected results over the closest prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  As stated in the Action filed 9/20/21, Applicant’s Declaration data shows an unexpected result of both practical and statistical significance (pages 3 and 17-18 of the Action filed 9/20/21). Applicant has met their burden. The rejection is withdrawn and the claims allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-3 and 8-15 are allowed.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613